 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RHONDA BROWN,                                    CASE NO. C18-1791 MJP

11                                  Plaintiff,               ORDER GRANTING STAY OF
                                                             CASE PENDING SETTLEMENT
12                  v.                                       NEGOTIATIONS

13          UNIVERSITY OF WASHINGTON,

14                                  Defendant.

15

16          Based on the parties’ stipulation, it is hereby ORDERED that all deadlines are extended

17   until after May 31, 2019. It is further ORDERED that the parties file a Joint Status Report on or

18   before May 31, 2019.

19

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated April 15, 2019.



                                                          A
22

23
                                                          Marsha J. Pechman
24                                                        United States District Judge


     ORDER GRANTING STAY OF CASE PENDING SETTLEMENT NEGOTIATIONS - 1
